Order of disposition, Family Court, New York County (Arlene Goldberg, J), entered on or about May 9, 2003, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crimes of attempted assault in the third degree, criminal mischief in the fourth degree and menacing in the third degree, and placed him with the Office of Children and Family Services for a period of 12 months, unanimously affirmed, without costs.
The court’s fact-finding determination was supported by legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no basis for disturbing the court’s determinations concerning credibility. There was ample evidence that appellant personally participated in the attack on the victim. The evidence also war*333ranted the inference that appellant acted in concert with others (Penal Law § 20.00) in damaging the victim’s property. Concur—Nardelli, J.P., Tom, Andrias, Saxe and Marlow, JJ.